DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance 
2.	This communication is in response to amendments filed on 12/03/2021. After thorough search, prosecution history, applicant’s remarks, and in view of prior arts of record, claims 1,2,4-8,10-12,14-18, and 20  are allowed.

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted on 12/06/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
4.	 The following is an examiner’s statement of reasons for allowance: 
The prior art of record Chitrala et al. (US 2019/0219280) teaches various maximum noise limits to be in effect for Heating, Ventilation, and air conditioning (HVAC) for various operational modes during various days and hours. Chitrala further teaches determining a fan motor and compressor speed in order to meet the noise limit defined for the HVAC operating mode. 
Giaimo (US 2014/0094973) teaches using a microphone to detect  various sound levels including ambient noise in order to control computing device’s fan based on the detected sound level. 
The prior art of record  Colman et al. (US 2015/030067) teaches various HVAC operational modes based on a predefined schedule, user presence and noise limit enforcing policy. 
The prior art of record do not teach or suggest “ wherein the processor is further configured to: extract an operation frequency of the motor using the acceleration information, generate reference data having a predetermined size and phase using the extracted operation frequency, generate noise information of the home appliance using the reference data and a noise estimation algorithm, and control the driving speed of the motor using the noise information and the upper limit of the noise of the home appliance. ” as presented in claims 1 and 11.
-2-PATENT U.S. Patent Application No. 15/713,132 An updated search of a prior art produce no reference to teach or suggest the above claimed features. Attorney Docket No. 20170357Therefore, the above claim features with combination of other features presented in claims 1 and 11 are allowed over the prior art of record.
Dependent claims are allowed over the prior art of record by virtue of their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2454